Citation Nr: 0320982	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-03 741A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 30, Title 38, United States Code for participation in 
a training program at Miramar College prior to November 22, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 determination by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to VA 
Chapter 30 educational benefits for his participation in a 
training program at Miramar College prior to November 22, 
1998.  In July 2002, the veteran appeared before the 
undersigned Veterans Law Judge, sitting at the San Diego, 
California RO and offered testimony.  The veteran has since 
moved to North Dakota, and his claims folders have thus been 
transferred to the RO in Fargo, North Dakota.  


FINDING OF FACT

The veteran's application for Chapter 30 education benefits 
(VA Form 22-1990) for participation in a training program at 
Miramac College in San Diego, California, April 15, 1998, to 
December 19, 1998, was received on November 22, 1999.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
the veteran's participation in a training program at Miramac 
College prior to November 22, 1998 have not been met.  
38 C.F.R. § 21.7131(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled retroactive educational benefits under Chapter 
30, Title 38, United States Code for his participation in a 
training program at Miramar College from April into December 
1998.  Initially, the Board notes that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
certain cases involving the waiver of recovery of overpayment 
claims, pointing out that the statute at issue in such cases 
was not found Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
30). 

In any event, the record reflects that the veteran was 
provided with a Statement of the Case in January 2001 which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  It is pointed out that 
during the July 2002 hearing, the veteran indicated that he 
would provide an affidavit from a supervisor in support of 
his claim and was advised by the Veterans Law Judge that the 
record would be held open for thirty days in order for the 
veteran to collect this affidavit.  To date, however, no 
additional evidence has been received.  As such, the Board 
finds the duty to assist and notify the veteran, regardless 
of the applicability of VCAA, has been met.

A review of the record reflects that received from the 
veteran on November 22, 1999 was an Application for 
Educational Benefits, VA Form 22-1990, for training received 
at Miramar College in San Diego, California, from April 15, 
1998, to December 19, 1998.  It was indicated that the 
veteran was receiving training to become a peace officer.  
There is no indication, nor has it been contended, that a VA 
Enrollment Certification Form was received by the RO at any 
point.  

The Muskogee RO ultimately granted entitlement to education 
benefits from November 22, 1998 to December 19, 1998, but 
denied the veteran's claim as it pertained to entitlement to 
benefits prior to November 22, 1998, indicating that 
educational benefits could not be paid for periods of 
education prior to one year from the date of receipt of the 
application.  

In this regard, it is pointed out that applicable regulations 
governing the payment of Chapter 30 educational benefits 
prohibit an award for any period earlier than one year prior 
to the date of the receipt of the application or enrollment 
certification, whichever is later.  Specifically, the date on 
which an award of educational assistance benefits commences 
is the latest of the following dates: (1) the date the 
educational institution certifies the enrollment; (2) the 
date one year before the VA receives the veteran's 
application; (3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a) (2002).

The veteran has contended, including in testimony given 
during the July 2002 hearing, that while participating in the 
training program he attempted, on several occasions, to file 
for Chapter 30 education benefits through the school but that 
he was told by an individual there that the application would 
not be accepted as the course was not listed in the school 
course catalog and/or it was not the type of course for which 
such benefits were contemplated.  The veteran essentially 
claims that he was misinformed in this regard, and that since 
he was ultimately found eligible for benefits for his 
participation in the training, he should be awarded Chapter 
30 educational benefits retroactively (i.e. prior to November 
22, 1998).  

The veteran has provided copies of e-mail correspondence as 
evidence that he had been seeking these benefits for some 
time prior to November 22, 1999, however, the earliest of 
these e-mails are also dated in November 1999 (in any event, 
they are not, collectively or individually, an application 
for such benefits or an enrollment certification).  While not 
doubting the veracity of the veteran's contention the Board 
points out that, unfortunately, there is no objective 
evidence of record demonstrating that he filed and 
application for Chapter 30 benefits prior to November 1999.  

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 2002).  These laws and regulations provide, 
in this case, that said benefits are only available during 
the year prior to the receipt veteran's application for 
benefits.  38 C.F.R. § 21.7131(a) (2002).  Here, since the 
application was received by the RO on November 22, 1999, any 
period of enrollment prior to that date is not subject to 
retroactive payment of benefits.  The regulations provide no 
exceptions to the commencement date limitations that apply to 
this case.  Therefore, the Board finds that entitlement to 
educational benefits for the training prior to November 22, 
1998, is precluded by law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for the 
enrollment period prior to November 22, 1998, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

